Citation Nr: 1130936	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 26, 1969, to November 12, 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board in September 2009, when a previously denied claim for service connection for PTSD was reopened.  The issue of service connection for PTSD on a de novo basis was remanded for additional development.  Unfortunately, as set out below, direction from the United States Court of Appeals for Veterans Claims (Court), promulgated at essentially the same time as the last remand, requires further development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the prior remand, and in essentially all development and prior adjudication, attention has been directed to the claim for service connection for PTSD.  This was the claim raised by the Veteran and adjudicated throughout the appeal.

Review of the record, however, has revealed that multiple other psychiatric disorders have been diagnosed.  While it has not been specifically asserted that any of this pathology is related to service, such consideration must be undertaken given the guidance of Clemons, supra.  As noted this decision was promulgated and distributed at essentially the same time that the 2009 remand was signed.  All the development requested and done was on the PTSD issue.  In order to avoid potential prejudice to the Veteran, initial review of this matter by the RO is indicated.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to avoid any prejudice to the Veteran, additional notice will be provided to him on the broader issue as now set forth on the title page.  Moreover, additional medical followed by readjudication will be undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with additional notice concerning the broader issue of entitlement to service connection of any acquired psychiatric disorder, to include PTSD.  Notice should meet the requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  Any additional development that may be indicated from the Veteran's response should be undertaken.

2.  The Veteran should be scheduled for a VA examination for mental disorders.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After completion of the examination and a review of the claims folder, the examiner should opine as to whether it is as likely as not (50 percent probability or more) that any acquired psychiatric pathology found is related to service or event or occurrence therein.  If a personality disorder is found, it should be indicated whether there was a superimposed acquired psychiatric disorder as a result of some in-service occurrence or event.  The medical reasoning used in reaching any opinion should be set out.  

3.  Thereafter, the matter should be readjudicated on the issue of entitlement to service connection for any psychiatric disorder, to include PTSD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the outcome of this case by the action taken herein.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


